PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/131,981
Filing Date: 14 Sep 2018
Appellant(s): Driscoll, James, R.



__________________
Davy Zoneraich
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 24, 2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated September 25, 2020 from which the appeal is taken is being maintained by the examiner.  
(2) Response to Argument
The Examiner respectfully disagrees with each and every assertion argued in Appellant’s Appeal Brief (hereinafter “Brief”) under the headings VI.A. – VI.D.  An explanation of reasons for disagreement with each argument is set forth below.  The headings addressing these arguments parallel those used in the Brief.  
	(a)  Brief Summary of the Claimed Subject Matter
	Applicant summarized the claimed subject matter by merely repeating the independent claims.  Therefore, it is considered helpful to the Board to provide a more detailed summary. 
However, it should be noted that the following summary does not purport to set forth the “broadest reasonable interpretation” of the claim terms discussed, but only examples or embodiments from Applicant’s specification.   Furthermore, this summary is based on independent Claim 31, which is illustrative of the claimed invention, and is virtually identical in substance to independent Claim 49.  
The claimed invention relates to the repetitive trading of financial instruments on a plurality of exchanges.  Such instruments would include “(e.g. bonds, bond futures contracts, interest rate swaps, other securities, stock options, commodities, equities, currencies, derivatives of any of the foregoing, etc.)”   See Specification, p. 15.
	(b)  Terminology of Claim 31
	Thus, Claim 31 refers to:
“orders” – buy or sell order for a financial instrument, e.g. shares of a particular security (Specification, p. 30)  	

”sub-parts” – this term is not found in the Specification; however, it seems clear from the context that it relates to a portion of an order or a specific number of shares to be traded (e.g. a “distribution”), but less than the total number comprised in the order.  
“desire” – relates to a desired trade and may also be referred to as an order to engage in an exchange of a financial instrument.  (Specification, p. 18)
 “instrument” – a financial instrument, as noted above.     
“venue” – an exchange where financial instruments can be traded (e.g. bought and sold); following the initial Office Action the limitation “computer system” was added to each instance of the term “venue,” thus indicating an intent by Appellant to limit a venue to an electronic exchange for the buying and selling of securities.  The function of an exchange is described in more detail at Specification, pp. 15 – 17.  
“matching” – the function of an exchange, namely, match buy and sell orders for the same financial instrument.  Such matching is carried out at the electronic exchanges or “venues” by means of a variety of algorithms.  Such algorithms electronically match orders in order to carry out the buying and selling of securities or the fulfillment of orders (“desires”) including “sub-parts” or portions of orders.  Such algorithms are described in more detail at Specification, pp. 19 – 20.  Thus, Claim 31 also refers to:
“order fulfillment method” – this limitation refers to the various matching algorithms that exchanges may implement at any given time depending on market conditions. (Specification, pp. 20 – 21)

In connection with such a “plurality” of exchanges or “venues,” the method of Claim 31 is carried out by a “network computing device.”  Fig. 3, reproduced below, is helpful in understanding the configuration of this claimed device or claimed system 301.
305 – a plurality of order sources (individuals, brokers, etc.)
309 – communication networks
303 - a plurality of exchanges
Thus, the network computing device is configured to receive orders from various sources and “distribute” them to a plurality of exchanges based on the method and efficiency (e.g. speed and/or completeness) of order fulfillment at any particular exchange.  FIG. 3 is Illustrative:

    PNG
    media_image2.png
    450
    323
    media_image2.png
    Greyscale

	Likewise, Fig. 2 is helpful in understanding one embodiment of the claimed method wherein a “second distribution” of “second sub-parts” is computed and transmitted to one or more exchanges.  As quoted from the Specification, p. 21:
	Figure 2 illustrates an example method 200 that may be performed to submit an order to multiple exchanges in some embodiments. Method 200 may be performed, for example, by a market intermediary, such as a broker, a computer system coupled to multiple exchanges, and so on. Method 200 may be performed20 by a trading computer used by a trading institution, such as a hedge fund and so on.  It should be recognized that method 200 is given as an example only and that other embodiments may include different methods, different actions, additional actions, alternative actions, and so on. 
		

    PNG
    media_image3.png
    444
    329
    media_image3.png
    Greyscale

	It should be noted from Fig. 2:
	Steps 203 – 211 are similar to the claimed limitations of Claim 31 and the recitation in the claim is at about the same level of generality.
	Step 209 – determine a distribution of trades – this is recited in Claim 31 as a “computing” step.  Details of HOW the distributions are computed are found at Specification, pp. 23 – 29; however, virtually none of those details are recited in the claim, except in only immaterial ways in certain dependent claims (only two matching algorithms are claimed at a high level).
	
		


(c)  Response to Appellant’s First Argument:  
VI.A.
THE CLAIMED INVENTION SATISFIES THE 2019 REVISED PATENT SUBJECT MATTER ELIGIBILITY GUIDANCE UNDER STEP 2A
		(i)  Introduction
		The sole issue presented under this argument is whether the additional limitations in the claim, besides those that recite an abstract idea, are sufficient to integrate the abstract idea into a practical application.  The Examiner respectfully disagrees that the identified additional limitations are sufficient to achieve such integration.
	The additional limitations in question are recited at the same high level of generality as those associated with the abstract idea. They are directed to an idea or an outcome, but not to a particular technical solution to a technical problem, nor are they directed to a particular way to achieve the desired outcome.  There is no specificity whatsoever recited in the claim.  The identified additional limitations do not impose any meaningful limit on the abstract idea; therefore, the claim is nothing more than a drafting effort designed to monopolize the exception.
	Appellant has not referred to any technical explanation in the specification as to how to implement the claimed invention, nor does the claim itself reflect any improvement in technology.  Appellant has not described how the specification provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  That is, Appellant has not identified in the Brief how the specification identifies a technical problem, nor does he explain how the specification provides a technical solution.  Certainly no such solution is recited in the claim.  
Electric Power Group.  The claim is ineligible for reasons similar to those stated in that case.

		(ii) Appellant Concedes that Claim 31 Recites an Abstract Idea
		Although the heading of Appellant’s argument merely mentions “Step 2A,” it clear that Appellant only argues Prong 2.  He is silent on Prong 1.  Therefore, Appellant acquiesces in the assertion in the Final Action that the claim language quoted below from Claim 31 recites an abstract idea.  Nevertheless, it is worthwhile to analyze the recited abstract idea in order to give insight into the analysis under Prong 2. In the Final Action, p.  6, the following portion of the claim was quoted as reciting an abstract idea:

“computing, by the network computing device, a first distribution of first sub-parts for a participant's first desire to engage in an exchange of an instrument, in which the first distribution assigns each of the first sub-parts to a respective matching computer system venue of the plurality of remote computer system venues; in response to computing the first distribution, attempting, by the network computing device, by transmission of first distribution information over the communication network, to the plurality of remote computer system venues to fulfill the participant's first desire through the plurality of remote computer system venues according to the first distribution of first sub-parts;”

	See Claim 31, Terminology section above.  (Note:  this portion of the Claim 31 was slightly amended by Appellant in response to the Initial Office Action.)
	In the Final Action, pp. 5 - 7, these limitations are deemed to recite a method of organizing human activity (fundamental economic principle or practice) as well as a mental process.  These abstract 
	The above-quoted portion of the claim describes, quite simply, how all electronic stock exchanges function:
Trades or orders for trades (buy or sell orders) are determined by a trader or a broker who represents a trader.  A large trade may be broken down into sub-parts usually on the basis of a quantity of shares;
The trade orders are sent to one or more electronic exchanges for fulfillment (“matching” of buy and sell orders);
Each exchange “attempts” to match each order with similar orders for buying and selling according to some algorithmic fulfillment method currently being implemented by that exchange; 
As a result of such attempts, the order is fulfilled either in part or in whole and the results are reported -  in real time - to everyone interested in that exchange in order to provide for fairness in trading. That is, the information relating to the trade - such as the name of the security, quantities, prices, etc. -  are promptly and publicly reported as soon as the trade is fulfilled; and
If the order was not completely fulfilled, the trader must decide whether to cancel the remaining portion (“sub-part”), leave it pending at the current exchange, or cancel it at that exchange and route it to another exchange where it may have a chance of being fulfilled quickly.

	These steps describe a fundamental economic practice. Appellant has conceded as such.  It is to be noted that the information reported by the electronic stock exchange can give insight into the algorithmic matching method being utilized at that particular electronic stock exchange. Therefore, such 
	That is, are the trade orders being fulfilled quickly or slowly? Are they being fulfilled completely or only in part? This information, which is available in real time, gives insights as to the trading method being used.  This analysis of the abstract idea at issue in this case gives insights as to whether the other additional limitations argued by Appellant are sufficient to integrate this abstract idea into a practical application.  The Examiner respectfully asserts that they do not. 
		
		(iii)  Appellant’s Arguments as to a Practical Application are not Persuasive
		In the Brief, pp. 7 – 8, Appellant emphasizes certain additional limitations in Claim 31 and highlights certain terms in bold letters and/or underlining.   Thus, it is unclear if Appellant is referring to only certain portions or all of the additional limitations.  Nevertheless, each of the limitations quoted at pp. 7-8, are considered individually and in their entirety and are analyzed below.

	Appellant Has Identified the Following Additional Limitations:
31. (currently amended) A method for a network computing device to facilitate fulfilling orders on an order distribution network including at a plurality of remote computer system venues communicatively coupled to one another and the network computing device over a communication network,
	Analysis:   This is the preamble of the claim and does not limit it in any meaningful way.  It represents an intended use of the claimed method for fulfilling a distribution of trading orders at one or more exchanges comprising a network of electronic stock exchanges.
	Only generic computer components are recited:  a “network computing device,” “remote computer system venues,” and a “communication network.”  No other computer components or computer technology are recited in the claim.  

	in response to computing the first distribution, attempting, by the network computing device, by transmission of first distribution information over the communication network, to the plurality of remote computer system venues to fulfill the participant's first desire through the plurality of remote computer system venues according to the first distribution of first sub-parts; 
	Analysis:  This portion of the claim is quoted as representing the abstract idea of electronic stock trading and cannot constitute an “additional limitation” because it is not “in addition” to the abstract idea.

receiving, by the network computing device, over the communication network from at least one matching computer system venue of the plurality of remote computer system venues, an indication identifying a change to a desired quantity of the same exchange of the instrument pending at the at least one matching computer system venue; 
	Analysis:  As noted above, if an order is not completely fulfilled, the exchange reports only that portion of the quality that as bought or sold.  This portion of the claim describes nothing more than this.

receiving continuously, in real time over the communication network, by the network computing device, from at least one second remote computer system venue of the plurality of remote computer system venues, a second indication of updated order fulfillment method information indicating an order fulfillment method used by the at least one second remote computer system venue to fill a given order pending on the at least one second remote computer system venue; and 
	Analysis:  Again, as noted above, at any other exchange in the network, the trade information reported in real time by the exchange provides an “indication of updated order fulfillment method information.”   Given the broadest reasonable interpretation of the claim term “indication,” the Examiner respectfully submits that ANY information reported by an exchange gives such “indication.”

automatically in response to receiving the indication and the second indication, in real time; computing, by the network computing device, 
	Analysis:  In light of trading activity being reported at another exchange, a trader must then decide what to do with an incomplete trade.

computing an estimate of an order fulfillment method . . . 
	Analysis:  This portion of the claim seems to determine by “estimation” – in some manner – what matching algorithm is being implemented at the time at the second exchange; however, no details of this determination are recited.  No technical details of this determination are provided; only the broad result of an “estimate” of an order fulfillment method.  The broadest reasonable interpretation of such a limitation could include fast or slow order fulfillment, or even complete or partial order fulfillment.

Attorney Docket No.: 08-2214-C3 computing a second distribution of second sub-parts for the first desire through the plurality of remote computer system venues based at least in part on the change and the estimate of the order fulfillment method used at the least one second remote computer system venue; and 
Analysis:  This portion of the claim merely relates to the fundamental economic process of determining how many shares to send to this second exchange.  

automatically in response to computing the second distribution, transmitting, over the communication network by the network computing device, to the plurality of remote computer system venues, second distribution information describing the second distribution of second sub- parts and indicating an attempt by the network computing device to fulfill the first desire through the plurality of remote computer system venues according to the second distribution of second sub-parts.
	Analysis:   This portion relates merely to sending the new order to the second exchange. Note that this claim section is confusing since the algorithm determination is only made with respect to a second exchange; however, the second distribution of second sub-parts seems to be transmitted to the network as a whole.

	These additional limitations were considered individually and as an ordered combination, in the context of the claim as a whole, and were found NOT to be sufficient to integrate the recited abstract idea into a practical application.  See Final Action, p. 5 – 9.  This analysis is summarized below.


		(iv)  Appellant Correctly Identifies the Considerations at Issue
		In the Brief, p. 8, Appellant correctly identifies bulleted paragraphs which represent the proper considerations that are relevant to this issue.   In particular, Appellant argues that the additional limitations quoted above integrate the recited abstract idea into a practical application because they:  
“provide [sic] an improvement in the functioning of a computer, or an improvement to other technology or technical field, and implements the abstract idea in conjunction with a particular machine.“  (emphasis added) See Brief, p. 9, top of page.

	These arguments will be considered together. However, Appellant’s argument in this respect is heavy on claim repetition but light on analysis.  	After repeating the claim limitations, Appellant argues as follows:
The claimed features, thus, allow a computer to perform a function not previously performable by a computer and are implemented using a particular machine. The application discloses techniques that communicate information for the exchange of an instrument in real time over a communication network, and provide for, at a network computing device, processing related to real time communication over the communication network and between multiple remote computer system venues and the networking computing device, where the network computing device receives continuously in real time an indication of updated order fulfillment method information from at least one of the remote computer system venues and transmits to the remote computer system venues a second distribution of second sub-parts of the exchange (i.e. order) to be fulfilled, where the second distribution of second sub-parts is determined based on the updated order fulfillment method information.” Brief, pp. 9-10 (emphasis added) 

	Thus, essentially, Appellant argues that the “improvement” to the computer or to the technology in this technical field, which results in the use of a particular machine, is “real-time communication” in the fulfillment of orders.  However, Appellant does not describe – nor does the claim recite – how real time communication is achieved by electronic stock exchanges as compared to the currently technology.  
	Appellant references “techniques;” however, such techniques are not described in the quoted section or in the claim.   As noted above, electronic stock exchanges ALWAYS report information as fast possible in order to promote fair and equal trading opportunities.  Appellant does not describe or claim how the claimed invention accomplishes anything different – certainly no “improvement” is defined.  Neither is the “particular machine” which achieves such alleged improvement.  
repetition of the abstract idea.  That is, orders are sent to exchanges for fulfillment. As information is received as to whether they are fulfilled completely or not, new orders are sent again to the same exchange or to another exchange.  Appellant seems to argue that repeating the first step - the abstract idea - represents an improvement or a new machine.  Appellant doesn’t even argue that the additional limitation relating to:  “computing an estimate of an order fulfillment method . . . “ constitutes an improvement or a particular machine.  And the claim certainly doesn’t recite any technological details in this regard.  Only generic computer components, recited at a high level of generality in terms of their function, are defined in the claim.

		(v)  Appellant’s Reliance on “Advantages” is Misplaced
		Appellant next quotes several paragraphs from the specification as representing the “advantages of real-time communication." See Brief, p. 10 – 11.  However, a careful inspection of these so-called “advantage” indicates that they are not technical in nature.  These advantages of real-time communication are outcome or results oriented and do not represent improvements in a computerized system.  Furthermore, the advantages – even if they were technical in nature - are not recited in the claim.  Such advantages relate to an idea of a solution or an outcome but not to a particular technical solution to a technical problem, nor do they relate to a particular way of achieving the desired outcome. The limitations referred to by Appellant are not meaningful limitations in terms of a technological solution to a technological problem.

		(vi)  This is a Clear Case of “Apply It”
	Finally, Appellant argues as follows:
The claimed features, thus, provide for real time communication and processing, without delay and with high reliability and accuracy, of information associated with an exchange of parts of an instrument between the network computing device and respective remote computer system venues, which may help improve computer performance which may help control activity over a communication network and control computer workload including computer resources such as memory, processor and network resources such as network bandwidth.  See Brief, p. 12  (emphasis added) 

	The foregoing represents, in substance, the totality of Appellant’s arguments.  These are highly conclusory statements. There is no analysis of individual limitations and how they achieve technological improvements or solve any particular technological problem. Again, as noted above, Appellant only refers to advantages in the specification - not to technological problems.  These arguments are outcomes or results – advantages – not how the advantages are achieved. 
	For example, it is not clear at all from Appellant’s analysis or from the limitations recited in the claim how the claimed features provide for ”real-time communication" nor how they process orders “without delay and with high reliability and accuracy."  These are functions achievable by all computers. There is no clear analysis of how the recited limitations result in a particular machine. Appellant argues that the claimed features “may help" improve computer performance and “may help" control activity over a communication network and control workload; however, there is no explanation or recited limitation in the claim as to how these purported technological advantages are achieved.

	The identified additional limitations represent a clear and classic application of the “apply it" doctrine.   They merely recite abstract ideas and concepts and, in essence, say apply it in real time on a computer network, only generally linking the claim to the field of electronic stock exchanges. There is no specificity as to how these advantages are achieved. There is no interaction between various components or assignment of particular duties or functions to computerized components.

	MPEP 2106.04(d)    Integration of a Judicial Exception Into A Practical Application
I.    RELEVANT CONSIDERATIONS FOR EVALUATING WHETHER ADDITIONAL ELEMENTS INTEGRATE A JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale

• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f); 

2106.05(f)    Mere Instructions To Apply An Exception [R-10.2019]
Another consideration when determining whether a claim integrates a judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101  analysis that turns on "the draftsman’s art").
(1) Whether the claim recites only the idea of a solution or outcome i.e., the claim fails to recite details of how a solution to a problem is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no 

	Such is the case here.  The claim recites only generic computer components functioning in their normal capacity.  There is no specificity with respect to improvements in the function of the computer or improvements to the technical field of electronic stock exchanges.  The claim only recites an outcome or result:   second trading orders are sent to one or more second exchanges based on information received from the second exchange.  There is no recitation of how this result is achieved.
	The claim invokes computers merely as a tool to perform an existing process – repetitive attempts to fulfill a stock trading order.  The claimed method applies to any type of “order” and any type of “desire” being executed at any type of “venue.”  The claim applies to any type of an “exchange” of an “instrument.”  The additional limitations which are recited at such a high level of generality – and which are implemented on generic computer components – cannot serve to integrate the abstract idea into a practical application.  See MPEP - 2106.07(a) - Formulating a Rejection For Lack of Subject Matter Eligibility  (Claim limitations that recite a generic computer component performing generic computer functions at a high level of generality)
		
		(vii)  DDR Does Not Support Appellant’s Arguments
		Although citing Bascom and Amdocs and DDR Holdings, Appellant only discusses the latter Federal Circuit case in the Brief, pp. 13-14.  Appellant argues that DDR Holdings is somehow applicable to the real-time communication feature recited in the claim.  Appellant again argues the results or advantages of “speed, usability and efficiency" as being technological improvements. However, how these advantages are accomplished is not recited the claim as noted above.  DDR Holdings required the specific improvements to be recited in the claim.  At the Court stated at p. 20 and p. 23:

    PNG
    media_image5.png
    441
    622
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    584
    620
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    261
    599
    media_image7.png
    Greyscale

	Thus, the claims in DDR Holdings were eligible because they “recite a specific way to automate the creation of a composite web page . . . in order to solve a problem faced by websites on the Internet.”  p.23   These specific limitations were enumerated by the Court in the first paragraph quoted Ultramercial  – they did not “broadly and generically” claim the use of the internet.  
	Such is not the case here.  The claims DO broadly and generically claim the use of computers for repetitively submitting trades to exchanges on an electronic stock exchange network.  In fact, rather than DDR Holdings, this case is much more analogous to the Federal Circuit decision in Electric Power Group:
		
    PNG
    media_image8.png
    167
    544
    media_image8.png
    Greyscale

		
    PNG
    media_image9.png
    226
    546
    media_image9.png
    Greyscale

			. . . .

		Then, after distinguishing DDR Holdings and Bascom, the Federal Circuit concluded as follows:


    PNG
    media_image10.png
    201
    534
    media_image10.png
    Greyscale

	Likewise, the claims in this case discuss “advantages” of sending a second trade order to a second electronic stock exchange, including “real-time" communication over the stock exchange network.  However, they do not specify how this is accomplished.  Nor do they even specify the advantages per se.  The claims only specify generic computer components recited at a high level of generality. Nothing more.  

		(d)  Response to Appellant’s Second Argument:
V1. B.
THE FINAL ACTION FAILS TO ANALYZE SUBJECT MATTER ELIGIBILITY UNDER STEP 2B OF THE 2019 PEG, AND THE CLAIM INVENTION SATISFIES STEP 2B

	In this argument, Appellant asserts that the Final Action failed to perform “any” analysis under Step 2B. This is not the case.   The search for an inventive concept or any limitations that comprise significantly more than the abstract idea sharply overlaps with the analysis set forth above for a practical application.  See MPEP 2106.05(d).  Therefore, based on the analysis in the Final Action with respect to Prong 2, Appellant was clearly on notice as to the reasons why the claim does not constitute significantly more than the abstract idea.  Furthermore, it should be noted that Appellant’s arguments as to the “well understood, routine, and conventional" consideration is misapplied. No such grounds were asserted in the Final Action as to ineligibility.
(e)  Response to Appellant’s Third Argument:
VI. C.
INDEPENDENT CLAIM 49 AND DEPENDENT CLAIMS 33 - 40 and 42 - 47 ARE PATENT-ELIGIBLE
	Without any analysis, Appellant asserts that independent Claim 49 is eligible for the same reasons argued with respect to Claim 31. As noted above in great detail, the Examiner respectfully disagrees. In fact, Claim 49 is, for all intents and purposes, identical to claim 31.  Therefore, it is likewise ineligible.
	Appellant asserts that dependent claims are in condition for allowance; however, Appellant does not argue that any of the dependent claims provide additional limitations sufficient to integrate the recited abstract idea into a practical application. Therefore, Appellant concedes this point. Since the independent claims are directed to an abstract idea without more, and since the dependent claims do not provide a practical application or an inventive concept, all of the pending claims are ineligible under §101.

		(f)  Response to Appellant’s Fourth Argument:
VI.D.
THE CLAIMS ARE NOT OBVIOUS OVER THE CITED REFERENCES
	Appellant takes issue with the obviousness rejection focusing its arguments primarily on Walsky and Farrell.  At Brief, p. 19, Appellant argues as follows:
The Final Action improperly equates applying routing preferences and priorities to known order routing methods, as described in Walsky and Farrell, to the claimed invention features of computing an estimate of an order fulfillment method used to fill a pending order at a computer system venue, using information not fully identifying the order fulfillment method. Stated another way, Walsky and Farrell appear to describe changing, based on market conditions, from one routing strategy to another routing 

	Even assuming, arguendo, that these distinctions exist, the problem with Appellant’s argument is that the claim is not so limited.  In other words, the claim does not limit how the estimate of the order fulfillment method is computed nor does it recite how the second trade order is routed to a second electronic stock exchange.  It only recites that these events take place.  At this high level of claim interpretation, Walsky teaches the same.  The claimed invention does not exclude the various features of Walsky (i.e. “known routing preferences and priorities”) nor does Walsky “teach away” from the claimed invention.  That is because the claimed invention covers all such repetitive distribution of trading orders.
	Walsky teaches an electronic stock exchange network including an “internal/consolidated exchange” (ICE) which is in communication with various “external” exchanges.  Fig. 2 is illustrative:	
    PNG
    media_image11.png
    465
    728
    media_image11.png
    Greyscale
[AltContent: rect]

	Like the claimed invention, Walsky teaches repetitively sending trade orders to second or a plurality of exchanges based updated information received from those exchanges (e.g. changing market conditions):
	[0022] By way of overview and introduction, presented and described are embodiments of an Internal/Consolidated Exchange (ICE) system 100. The ICE system 100 is directed to a combined securities exchange and intelligent order routing system that allows traders to create visible markets internally and externally, so as to optimize access to liquidity pools across the spectrum of internal markets and external brokers and exchanges automatically.
.  .  .  .
	[0025] ICE's order routing capabilities can allow for the routing of orders to external brokers and exchanges to access external pools of liquidity as well as internal ones. The routing mechanism can abstract traders from external markets, allowing various algorithms to be employed to ensure that optimal order placement occurs across the full spectrum of external markets accessible to a user. For example, a trader may submit a bid to ICE designated to be routed to the external world. The Order Router 275 can make the determination of which broker/exchange(s) the order is sent to based on current market conditions, and may change that determination over time as each broker/exchange's market changes.
	[0026] ICE can broadcast a Consolidated Price Feed 265 containing each Private Market's internal order book and all external order books in a single market data feed.
	[0027] Orders may be routed to multiple exchanges. ICE can manage order placement to most optimally fill each order to the size requested while managing the chance of overfill based on risk parameters supplied with the order. The system may use customizable Order Router Strategies, or automatic order placement and filling algorithms, to ascertain how to best route an order without named destinations to the various exchanges. Routing can take place dynamically, with orders being moved among exchanges and the Internal Exchange as various market conditions change.  (emphasis added) 
	
	These features are precisely those described in the claimed invention.  The underlined features are considered to constitute the recited “estimate of the order fulfillment method.”  Clearly, the ICE “order router” receives information from the various exchanges based on changes in market conditions.  The order router distributes orders to the exchanges in order to “most optimally fill each order.”  Such optimization of necessity is based on an estimate of the order fulfillment method taking place on the external exchanges.

	Thus, a person of ordinary skill in the art would understand from the teachings of Farrell that changes in market conditions may cause changes, in any given exchange, in the order fulfillment method (e.g. algorithm).  Such a person would also understand, based on the teachings of Walsky, that such changes would result in changes of order distribution in order to “optimize” order fulfillment.
	Therefore, the claims are obvious over Walsky in view of Farrell.  

(3)  CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.



William B. Bunker
/W.B./

Conferees:
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        
/Vincent Millin/
Appeals Conference Specialist


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.